Appeal Dismissed and Memorandum Opinion filed June 19, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00933-CV

                 IN THE INTEREST OF C.J.L., II, A CHILD

                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-16894

                  MEMORANDUM OPINION

      This is an appeal from a judgment signed October 12, 2017. The clerk’s record
was filed February 23, 2018. No reporter’s record was filed. No brief was filed.
      On May 3, 2018, this court issued an order stating that unless appellant filed
a brief on or before May 23, 2018, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.
                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.